ACCEPTED
                                                                                               01-14-00527-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         9/14/2015 10:00:18 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK


Harris County Public Defender’s Office
1201 Franklin, 13th floor                                          Office No.: 713-368-0016
Houston, Texas 77002                                                Fax No.:FILED  IN
                                                                               713-368-9278
                                                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
September 14, 2015                                                    9/14/2015 10:00:18 AM
                                                                      CHRISTOPHER A. PRINE
Clerk of the Court                                                             Clerk
First Court of Appeals
301 Fannin, Room 208
Houston, Texas 77002

Re:    Cause number 01-14-00527-CR; Feanyichi Uvukansi vs. The State of Texas.

To the Clerk:
I will present oral argument on behalf of the Appellant on Wednesday, October 14,
2015, at 1:30 p.m.

Very truly yours,

/s/ Bob Wicoff

Bob Wicoff
Assistant Public Defender

cc:    Jessica Caird
       Assistant District Attorney
       Harris County, Texas
       1201 franklin, 6th floor
       Houston, Texas 77002